Exhibit 10.8

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between JACKSON HEWITT TAX SERVICE INC. (the “Company”) on behalf of
its agents, attorneys, assigns, employees, successors, predecessors, officers,
directors, stockholders, and parent, subsidiary or related companies, and
MICHAEL D. LISTER (the “Executive”) on behalf of himself, his agents, attorneys,
assigns, heirs, executors, administrators, beneficiaries and personal and legal
representatives.

WITNESSETH:

WHEREAS, the Executive has heretofore served as the Company’s Chief Executive
Officer and as a member of the Company’s Board of Directors;

WHEREAS¸ the Company and the Executive each desire to enter into this Agreement
to set forth in writing the terms and conditions of the Executive’s termination
from all positions with, and separation from, the Company, its subsidiaries and
affiliates;

NOW, THEREFORE, in consideration of the premises and of the promises and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, do hereby agree as follows:

1. SEPARATION ACKNOWLEDGEMENT. The Company and the Executive acknowledge that,
effective as of October 9, 2007, there occurred a Without Cause Termination of
the Executive within the meaning given such term in that certain Employment
Agreement by between the Company and the Executive dated as of July 20, 2006
(the “Employment Agreement”), and that concurrent with such event and in
accordance with Section VIII of the Employment Agreement, the Executive resigned
as a member of the Company’s Board of Directors, and as the Chief Executive
Officer of the Company and from all other positions the Executive holds with the
Company, its subsidiaries and affiliates.

2. PAYMENTS AND BENEFITS. Unless the Executive shall have revoked this Agreement
as set forth in Section 5(d) below, immediately following the expiration of the
revocation period set forth in such Section 5(d), the Company shall pay to the
Executive the amounts required by Section VIII(A) of the Employment Agreement
(such amount, the “Severance Amount”), and the Executive shall otherwise be
entitled to receive the benefits arising under the Employment Agreement as
result of his Without Cause Termination thereunder, all as set forth on Schedule
1 hereto (the “Company Obligations”). The Severance Amount shall be subject to
income and payroll tax withholding.

3. REPRESENTATIONS BY EXECUTIVE REGARDING EXECUTION OF AGREEMENT. The Executive
represents and agrees that he has had a full and adequate opportunity to discuss
and consider his claims. The Company advises the Executive to consult an
attorney prior to executing this Agreement, and the Company understands the
Executive has done so. Further, the Executive represents and agrees that this
Agreement is written in a manner that he understands.



--------------------------------------------------------------------------------

4. ENTIRE AGREEMENT. The Executive represents and acknowledges that in executing
this Agreement he has not relied upon any oral representations or written
representations or statements not expressly made a part hereof made by anyone
with regard to the subject matter, basis, or effect of this Agreement. This
Agreement embodies the entire agreement of the parties with respect to the
subject matter hereof and all statements and writings which pre-date the
execution hereof are superseded hereby, except that the rights, duties and
obligations of the Company and the Executive arising under the Employment
Agreement upon the Executive’s Without Cause Termination within the meaning of
the Employment Agreement shall survive the execution and delivery of this
Agreement and shall continue to be governed by the terms of the Employment
Agreement; provided, however, that if the terms of the Employment Agreement
conflict with the terms hereof, then the terms of this Agreement will control.

5. EXECUTIVE’S GENERAL RELEASE AND COVENANT NOT TO SUE. (a) In exchange for the
consideration provided by the Company pursuant to this Agreement and subject to
the receipt by the Executive of the Severance Amount (net of applicable income
and payroll tax withholding), the Executive hereby releases, acquits, withdraws,
retracts and forever discharges any and all claims, manner of actions, causes of
action (in law or in equity), suits, judgments, debts, liens, contracts,
agreements, promises, liabilities, demands, damages, losses, costs, expenses or
disputes, known or unknown, fixed or contingent, directly or indirectly,
personally or in a representative capacity, against the Company and its agents,
attorneys, assigns, employees, successors, predecessors, officers, directors,
shareholders, and parent, subsidiary or related companies, (hereinafter
“Released Parties”) by reason of any act, omission, matter, cause or thing
whatsoever, from the beginning of time up to and including the date of execution
of this Agreement to the extent that such a release is permitted as a matter of
law; provided, however, nothing herein shall release the Company or Released
Parties from their respective obligations under this Agreement or under the
Employment Agreement to extent the provisions thereof survive the Without Cause
Termination of the Executive. This General Release includes, but is not limited
to, all claims, manner of actions, causes of action (in law or in equity), suits
or requests for attorneys’ fees and/or costs (i) arising or relating to income,
payroll or excise taxes in connection with the Executive’s employment or the
payment of the Severance Amount hereunder or (ii) under the Employee Retirement
Income Security Act of 1974; Title VII of the Civil Rights Act of 1964 as
amended; the Americans with Disabilities Act; the Rehabilitation Act of 1973;
the Family and Medical Leave Act; the anti-retaliation provisions of the Fair
Labor Standards Act; the Equal Pay Act; the Pregnancy Discrimination Act; the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”); the Age Discrimination
in Employment Act of 1967 (the “ADEA”); the Older Worker’s Benefits Protection
Act (the “OWBPA”); the Occupational Safety and Health Act; the National Labor
Relations Act; 42 U.S.C. §§ 1981 through 1988; any federal, state or local law
regarding retaliation for protected activity or interference with protected
rights; and any state or local law, including but not limited to the New Jersey
Law Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq.; New Jersey’s law
regarding Equal Pay, N.J. Stat. Ann. § 34:11-56.1 et seq.;



--------------------------------------------------------------------------------

the New Jersey Smokers’ Rights Law, N.J. Stat. Ann § 34:6B-1 et seq.; the
Conscientious Employee Protection Act; the New Jersey Constitution; and all
claims under New Jersey public policy or common law, including, but not limited
to, common law claims of outrageous conduct, intentional or negligent infliction
of emotional distress, negligent hiring, breach of contract, breach of the
covenant of good faith and fair dealing, promissory estoppel, negligence,
wrongful termination of employment, interference with employment relationship,
civil rights, fraud and deceit and all other claims of any type or nature,
including all claims for damages, wages, compensation, vacation, reinstatement,
medical expenses, punitive damages, and claims for attorney’s fees. The
Executive and the Company intend that this release shall discharge all claims
against the Company and all other Released Parties to the full and maximum
extent permitted by law. The Executive and the Company further agree that to the
extent that federal or state law prohibits the waiving of certain claims as a
matter of law, this Agreement is not intended to waive any such claims.

(b) The Executive represents that he has not filed or permitted to be filed
against the Company or any of the Released Parties, individually or
collectively, any lawsuits, charges or proceedings (including any arbitrations),
and the Executive covenants and agrees not to do so at any time hereafter with
respect to the subject matter of this Agreement or the claims released pursuant
hereto. The Executive agrees to indemnify, defend, and hold the Company and the
Released Parties harmless from all costs and expenses, including attorney’s
fees, incurred by the Company or any of the Released Parties arising from the
defense of any such lawsuit, charge or proceeding.

(c) Executive acknowledges and agrees that, in regard to Executive’s release and
waiver of claims under the ADEA and the OWBPA, as set forth in Section 5(a),
Executive was informed that Executive does not waive any such rights or claims
that may arise after the date this Agreement is executed and that Executive has
twenty-one (21) days after receiving this Agreement within which to consider
this Agreement. If Executive executes this Agreement before the end of such
twenty-one (21)-day period, then Executive acknowledges that Executive’s
decision to do so was knowing, voluntary and not induced by fraud,
misrepresentation or a threat to withdraw, alter or provide different terms
prior to the expiration of such twenty-one (21)-day period. Executive further
acknowledges that this Agreement is effective and enforceable against Executive
upon Executive’s execution hereof, subject to Executive’s revocation of this
Agreement. Executive further understands and acknowledges that this Agreement is
not enforceable or effective until the period in Section 5(d) below has expired
and that if Executive revokes this Agreement, Executive will lose all benefits
under this Agreement.

(d) Executive understands that Executive has seven (7) days following
Executive’s execution of this Agreement to revoke this Agreement. Executive
further understands that, if Executive elects to revoke this Agreement,
Executive must provide notice to the Company as set forth in Section 18 hereof
within the applicable period for revocation.

(e) The release set forth herein is intended to constitute the release
contemplated by Section VIII(D) of the Employment Agreement. Executive agrees
that



--------------------------------------------------------------------------------

the payment of the Severance Amount pursuant to Section 2 is in addition to
anything of value to which the Executive is already entitled in the absence of
the release and waiver under this Agreement.

6. OTHER DUTIES OF THE EXECUTIVE. The Company and the Executive hereby agree
that the rights and obligations set forth in Section IX of the Employment
Agreement shall remain in full force and effect, and are incorporated by
reference in this Agreement as if fully set forth herein. Specifically, the
Executive renews his commitment to strictly honor the restrictive covenants set
forth in Section IX of the Employment Agreement. The Executive shall return
promptly all Company Property to the Company. For purposes hereof, “Company
Property” includes, but is not limited to, all information and material
belonging to the Company, including automobiles, office keys and equipment,
documents, policy or practice manuals, records, files, electronic information,
software, computers, computer disks, drives or other storage media, handheld
computer devices such as Blackberries, mobile phones, corporate credit cards,
and all other Company Property in the Executive’s possession, including any
reproductions or copies thereof.

7. COMPANY’S RELEASE OF CLAIMS AGAINST THE EXECUTIVE. Subject to the
effectiveness of the Executive’s release contained in Section 5(a) of this
Agreement, the Company releases the Executive of any claims against the
Executive that it is aware of at the time of the execution of this Agreement by
the Executive except for any claim relating to fraud, criminal matters or
accounting irregularities; provided, however, nothing herein shall release the
Executive from his obligations under this Agreement or under the Employment
Agreement to extent the provisions thereof survive the Without Cause Termination
of the Executive.

8. NON-DISPARAGEMENT. The Executive agrees that he shall not disparage the
Company nor the Company’s business, nor any of its officers, directors or
employees. The Company, on behalf of its directors and executives officers,
agrees not to disparage the Executive.

9. NON-ASSIGNMENT. The Executive represents and warrants that he has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any claim released hereunder, including any claim for age
discrimination or any portion thereof or interest therein, and the Executive
agrees to indemnify, defend, and hold the Company harmless from any and all
claims based on or arising out of any such assignment or transfer, or purported
assignment or transfer, of any claims, or any portion thereof or interest
therein, including all attorneys’ fees and expenses incurred by the Company in
the defense thereof.

10. APPLICABLE LAW. This Agreement has been executed and delivered in the State
of New Jersey and its validity, interpretation, performance and enforcement will
be governed by the internal laws of that state and federal law where applicable.
The enforceability and interpretation of the arbitration provision in Paragraph
17 shall be governed by the Federal Arbitration Act.



--------------------------------------------------------------------------------

11. SEVERABILITY. With the exception of the provisions of Paragraph 5, should
any provision of this Agreement be declared or be determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall be deemed not to be affected. If any of the provisions of Paragraph 5 are
declared illegal or invalid, the Company may, at its option, declare this entire
Agreement null and void.

12. EFFECT ON SUCCESSORS AND OTHER PARTIES. This Agreement shall be binding upon
the Executive, his agents, attorneys, assigns, heirs, executors, administrators,
beneficiaries and personal and legal representatives and inure to the benefit of
the Company, its agents, attorneys, assigns, employees, successors,
predecessors, officers, directors, stockholders, and parent, subsidiary or
related companies.

13. USE OF GENDER. As used in this Agreement, the feminine shall include the
masculine or neuter gender, and the singular shall include the plural, whenever
the context so indicates or requires.

14. MODIFICATION. This Agreement may be amended or modified only by a written
instrument signed by the Company and the Executive that expressly sets forth the
parties intention to amend or modify this Agreement. No condition, term, or
provision of this Agreement may be waived by any party except in a writing
signed by the party or its authorized representative that expressly sets forth
the party’s intention to waive a condition, term or provision of this Agreement.

15. USE OF THIS AGREEMENT. This Agreement shall not be used in any proceeding or
for any other purpose, except to enforce the provisions of the Agreement. All
negotiations, proceedings and statements made in connection herewith shall be
without prejudice to any person or party hereto, shall not be deemed or
construed to be admissions by any party of any act, omission, matter or
proposition, and shall not be used in any manner or for any purpose in any
proceeding or for any other purpose.

16. VOLUNTARY AND KNOWING EXECUTION BY EXECUTIVE. The Executive acknowledges,
warrants and represents that this Agreement is executed by him knowingly and
voluntarily, and that he has not been coerced in any way to execute this
Agreement. The Executive acknowledges, warrants and represents that his decision
to execute this Agreement is not based upon any representations or statements of
any kind by the Company as to the merits, legal liability or value of the claims
he may have or may have had. The Executive also acknowledges, warrants and
represents that no promise or inducement has been offered or made except as
herein set forth. This Agreement is executed with the full knowledge and
understanding on the part of the Executive that there may be more serious
consequences, damages or injuries which are not now known to him and that any
payment or benefits conferred on the Executive in consideration of this
Agreement are accepted as final. The Executive further agrees and represents
that it is within his contemplation that he may have claims against the Company
of which, at the time of the execution of this Agreement, he has no knowledge or
suspicion, but he agrees and represents that this Agreement extends to all
claims in any way based upon, connected with, or related to the matters released
herein, whether or not known, claimed or suspected by the Executive.



--------------------------------------------------------------------------------

17. ARBITRATION. (a) Any controversy, dispute or claim arising out of or
relating to this Agreement or the breath hereof which cannot be settled by
mutual agreement (other than with respect to the matters covered by Paragraphs 6
(Other Duties of Executive) and 8 (Non-Disparagement) for which the parties may,
but will not be required to, seek injunctive relief) will be finally settled by
binding arbitration in accordance with the Federal Arbitration Act (or if not
applicable, the applicable state arbitration law) as follows: Any party who is
aggrieved will deliver a notice to the other party setting forth the specific
points in dispute. Any points remaining in dispute twenty (20) days after the
giving of such notice may be submitted to arbitration in Parsippany, New Jersey,
to the American Arbitration Association, before a single arbitrator appointed in
accordance with the arbitration rules of the American Arbitration Association,
modified only as herein expressly provided. After the aforesaid twenty
(20) days, either party, upon ten (10) days notice to the other, may so submit
the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.

(b) The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

(c) Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator will
be borne equally by each party, and each party will bear the fees and expenses
of its own attorney. Notwithstanding the foregoing, Executive shall be entitled
to receive reimbursement of all fees and cost incurred by Executive in
connection with any arbitration in the event Executive is deemed to have
prevailed in such arbitration as determined by the arbitrator.

(d) The parties agree that this Paragraph 17 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Paragraph 17 will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all rights to a trial by jury in or with respect to such litigation.

(e) The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.

18. NOTICES. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to



--------------------------------------------------------------------------------

have been duly given upon receipt) by delivery in person, by prepaid overnight
courier (providing proof of delivery) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses:

if to the Executive:

Michael D. Lister

7 Oak Forest Drive

Mendham, NJ 07945

if to the Company:

Jackson Hewitt Tax Service Inc.

3 Sylvan Way

Parsippany, NJ 07054

Atten: President

19. EXECUTION. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Executive has executed and delivered this Agreement, and
the Company has caused this Agreement to be duly executed and delivered by its
officer thereunto duly authorized, all as of the last day and year written below

 

JACKSON HEWITT TAX SERVICE INC. By:   /s/ Peter Karpiak   10/18/07     DATE  
/s/ Michael D. Lister   10/17/07   MICHAEL D. LISTER   DATE   /s/ Mary B. Lister
  10/17/07   WITNESS TO SIGNATURE   DATE



--------------------------------------------------------------------------------

SCHEDULE 1

SEVERANCE AMOUNT:

Amounts Owed Pursuant to Section VIII(A) of the Employment Agreement

Total Severance Amount: $2,980,523.08

COMPANY OBLIGATIONS:

Vesting and Post-Termination Period for Exercising Vested Stock Options and
Other Equity Awards, Incentives and Compensation Pursuant to Section VIII(A) of
the Employment Agreement

 

  •  

All of Executive’s 415,894 unvested stock options and other equity awards,
incentives and compensation shall vest immediately; Executive holds 702,234
vested stock options

 

  •  

With respect to the option to purchase an aggregate of 78,918 shares of Company
common stock granted to Executive on May 23, 2007, Executive shall have until
the earlier of the original term of the options or October 9, 2009 to exercise
such option, and with respect to all other options to purchase common stock
granted to Executive, Executive shall have until the earlier of the original
term of the options or January 15, 2009 to exercise such options

Other Company Obligations

 

  •  

Executive and Executive’s immediate family shall continue to receive coverage
under all health and welfare plans of the Company for a period of 24 months
expiring on October 8, 2009 pursuant to Section VIII(A) of the Employment
Agreement, with Executive’s cost being no greater than the cost applicable to
Executive had Executive been an active full time employee of the Company at the
time of the applicable coverage during the first 18 months during such period
and thereafter such coverage shall be at the Executive’s sole cost and expense
(which will be the maximum premium that can be permissibly charged under COBRA)

 

  •  

In accordance with the terms of Section X of the Employment Agreement, the
Company shall indemnify the Executive with respect to actions taken by Executive
while he was employed as Chief Executive Officer of the Company and shall
otherwise comply with such Section X

 

  •  

Executive’s deferred compensation /nonqualified plan account, in which he is
fully vested and which had an account balance of $860,962.10 as of October 9,
2007, shall be paid to Executive in accordance with the terms of such deferred
compensation/nonqualified plan